— Judgment, Supreme Court, Bronx County, rendered December 16, 1977, convicting defendant following a jury trial of criminal possession of a weapon in the third degree and sentencing him to an indeterminate term of two and one-third to seven years, reversed, on the law and as a matter of discretion in the interest of justice, and the case remanded for a new trial on that count. Defendant was indicted with codefendant Donald Macintosh for murder in the second degree and criminal possession of a weapon in the second degree in connection with the death of one Anthony Robinson on November 26, 1976. They were acquitted on these counts and on a charge of manslaughter in the first degree, which had been submitted as a lesser included offense of murder. *797The jury returned a guilty verdict only on criminal possession of a weapon in the third degree, submitted on request of defendants as a lesser included offense of criminal possession of a weapon in the second degree. The relevant facts have been fully set forth in our memorandum reversing the conviction of the codefendant (People v Macintosh, 70 AD2d 554). For substantially the same reasons, there must be a reversal here. The trial court appropriately charged the jury on the law with respect to murder, manslaughter and criminal possession of a weapon in the second degree. Following agreement between the court and counsel, the jury was instructed as to possession of a weapon in the second degree to consider only whether defendants were in possession of the .45 caliber automatic weapon in the park on November 26, 1976, the date of the shooting. However, in instructing on the lesser included offense of criminal possession of a weapon in the third degree, the court charged the jury as follows: "You may find a defendant guilty of criminal possession of a weapon in the third degree if there is proof beyond a reasonable doubt that the defendant possessed any loaded firearm; mere possession is sufficient. There is no requirement to prove that the defendant intended to use this implement unlawfully against another.” As we found in reversing the conviction of the codefendant Macintosh, the instruction, although correct in the abstract, may have resulted in confusion by conveying to the jurors that, in considering the charge of criminal possession of a weapon in the third degree, they might consider whether defendant was in possession of the .45 caliber automatic, either at the apartment at 165th Street or at the apartment at 28 Clinton Place. The only relevant possession under the indictment and under the agreement reached between the court and counsel was possession of the .45 caliber automatic in the park on November 26, 1976. Therefore, we find improper the implication created by the charge that the jury could consider possession of that weapon either at the 165th Street apartment on November 26, 1976 or at the Clinton Place apartment on December 24, 1976. As noted in Macintosh’s case, the ambiguity in the charge as to him related not only as to whether he was in possession of a weapon at the 165th Street apartment or in the park on November 26, 1976 or at the Clinton Place apartment on December 24, 1976, but also as to whether the weapon intended was the .38 caliber revolver or the .45 caliber automatic. Although the proof with respect to defendant Pitt related only to the .45 caliber automatic, we nevertheless find the charge ambiguous since it did not appropriately restrict the jury to considering only whether he was in possession of that weapon in the park on the day of the shooting. The jurors may have concluded that they could convict upon a finding that Pitt was in possession of the .45 caliber automatic either at the 165th Street apartment or at the Clinton Place apartment although neither possession was the subject of the indictment. Since the potential for confusion, albeit inadvertent, may have infringed upon defendant’s right to a fair trial, we have concluded that the interests of justice require that the matter be remanded for a new trial. Concur—Fein, J. P., Lane and Lupiano, JJ.